Citation Nr: 1330357	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  06-38 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a dental condition for purposes of VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Hancock, Charles

INTRODUCTION

The Veteran served on active duty from March 1982 to May 1982, and from May 1984 to February 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

VA dental benefits take two forms; disability compensation payable for loss of teeth or other dental problems as a result of in-service trauma or disease and entitlement to treatment.  The Veteran in this case has limited his claim to that seeking treatment.  See October 2006 VA Form 9.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming service connection for a dental disorder, for which he seeks treatment.  As part of a VA Form 21-526, received in January 2004, the Veteran sought service connection for "traumatic injury to teeth" and "lesions of oral mucosa."  On his VA Form 9, dated in October 2006, the Veteran wrote "I understand that teeth conditions are not compensable.  However, I feel that the teeth should be service connected solely for the purpose of care."  The Veteran has not identified which tooth or teeth he seeks treatment for.  He noted that he was involved in an altercation during service (between 1990 to 1992), but that he also received "bad dental care" in approximately 1986 while in Okinawa which caused his current problems.  

The regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  See Proposed Rules, Dental Conditions, 76 Fed. Reg. 14,600 (Mar. 17, 2011); Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012).  The amended version of 38 C.F.R. § 3.381 clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381(a) (2013).  In this case, the RO did not refer the claim for entitlement to service connection for a dental disability for purposes of VA outpatient treatment purposes.  

The Veteran should also be provided appropriate notice pertaining to a claim of service connection for a dental condition for purposes of VA outpatient dental treatment under 38 C.F.R. § 17.161.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice letter in connection with his service connection claim for a dental condition for purposes of VA outpatient dental treatment under 38 C.F.R. § 17.161.

2.  Thereafter, refer the claim for dental treatment to the appropriate VA Medical Center (VAMC) to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.

3.  If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination, adjudicate the claim.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


